Exhibit 10.35
EXTERRAN HOLDINGS, INC.
NOTICE OF SECOND AMENDMENT TO GRANT OF
UNIT APPRECIATION RIGHTS
     THIS SECOND AMENDMENT TO GRANT OF UNIT APPRECIATION RIGHTS (the
“Amendment”) is delivered by Exterran Holdings, Inc., a Delaware corporation
(the “Company”).
W I T N E S S E T H:
     WHEREAS, Universal Compression Holdings, Inc. previously granted to the
Grantee unit appreciation rights (“UARs”) with respect to Common Units of
Universal Compression Partners, L.P., pursuant to the terms and conditions set
forth in an award agreement, as amended (the “Agreement”); and
     WHEREAS, as of August 20, 2007, the Company assumed the obligations of
Universal Compression Holdings, Inc., with respect to the UARs granted under the
Agreement and the Compensation Committee of the Board of Directors of the
Company (the “Committee”) has the authority to determine the terms and
conditions of the Agreement; and
     WHEREAS, the Committee desires to amend the Agreement to comply with the
final regulations issued under Section 409A of the Internal Revenue Code;
     NOW, THEREFORE, effective as of the close of business on December 31, 2008,
the Agreement is hereby amended as follows:
     1. Paragraph 10 of the Agreement (“Section 409A”) is hereby amended by
adding the following sentence to the end thereof:
“If the Grantee is a ‘specified employee’ within the meaning of Code
Section 409A as of the date his employment with the Company terminates prior to
January 1, 2009, and his UARs vest due to his termination, then any UARs
exercised by the Grantee during the six month period commencing on his
termination date shall not be paid until the second day following the end of
such six month period (or, if earlier, the date of Executive’s death).”

1



--------------------------------------------------------------------------------



 



     2. The Agreement shall remain in full force and effect and, as amended by
this Amendment, is hereby ratified and affirmed in all respects.
     IN WITNESS WHEREOF, the Company has executed this Second Amendment on this
18th day of December, 2008, with an effective date of December 31, 2008.

            EXTERRAN HOLDINGS, INC.
      By:           Stephen A. Snider        Chairman of the Board     

 
     Grantees are advised to keep a copy of this Notice of Second Amendment with
the Agreement for future reference.

2